DETAILED ACTION
In Application filing on 10/07/2019 Claims 1-15 are pending. Claims 1-15 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of Group I, claim 1-14 in the reply filed on 9/14/2021 is acknowledged. The traversal is on the ground(s) that 
A special technical feature unique to each group should be provided.
This is found persuasive and the restriction requirement is withdrawn and all claims submitted on 10/07/2019 are considered in the current Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 6/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “average value of the correction function” and “minimum value of the correction function” in claim 10 are indefinite, because a function, by definition, takes an input and produces an output value based on an equation. It is unclear how a function can be averaged in the manner recited in the claim.
	The term “a distance from the boundary of the contour” in claim 11 is indefinite, because the distance is between two points. The other end point of the distance from the boundary of the contour is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2016/0059352 (“Sparks”).
Regarding claim 1, Sparks teaches a method for the powder-bed-based additive manufacturing of a workpiece ([0004], “additive metal layering techniques using an emitted energy source”), the method comprising: 
manufacturing the workpiece layer by layer ([0011], line 3, “additive layer process”) in a powder bed ([0011], line 10, “deposited material”; [0033], “a molten puddle (melt pool)”; [0006], “a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification.”), including solidifying a respective uppermost layer of the powder bed using an energy beam ([0011], line 7, “an additive deposition process using a beam source … to form a build that has a geometry and is formed from deposited material added to a substrate.”); 
during the solidification of the respective uppermost layer of the powder bed, analyzing a geometry of previously solidified layers below the respective uppermost layer ([0011], line 11, “The inventive method utilizes a calculated idealized geometry for each point P(s) along the additive path. The idealized geometry for each point P(s) comprises a melt pool, hot zone and bulk portion.” Fig. 2, “bulk structure” refers to structure previously formed under the uppermost layer); 
reducing an average power over time introduced by the energy beam per unit of area of the powder bed with application of correction parameters ([0124], “equation No. 16-19” which take input relates to material thermophysical properties and compute energy balance the geometry factor to estimate required laser power) if the heat dissipation into the previously solidified layers is reduced in dependence on the workpiece depth available below the energy beam ([0119], “The periodicity of the predicted laser power shown in FIG. 5A is due to the laser reaching the corners of the wall structure, which reduces the area available for heat transfer away from the melt pool, resulting in less required laser power to maintain the desired energy balance. The predicted needed laser power is calculated at various intervals along the additive path process according to the present invention calculation technique. The computer controlling the laser power can be programmed to adjust laser power along the deposition path in accordance with the predicted levels of needed energy.”).
	Regarding claim 2, Sparks teaches a method, wherein the average power over time introduced per unit of area of the powder bed is reduced by applying one or more of the following correction parameters: reducing a power of the energy beam ([0011], “…a method of predicting needed laser power during an additive layer process. The calculated predictive levels can then be input into the laser power controller to regulate laser power at intervals during the additive path deposition process.” Sparks teaches controlling heat during the additive layer process by adjusting the laser power.); increasing a feed rate of the energy beam on the powder bed; and maintaining an irradiation pause between traveling along one exposure vector and traveling along an adjacent exposure vector, wherein the exposure vectors each describe parts of the path which the energy beam travels along to solidify the powder bed.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 5,432,704 (“Vouzelaud et al.”).
	Regarding claim 15, Vouzelaud et al. teaches a computer program product (Col. 10, line 28, “a computer program”) for describing a respective workpiece depth available below an energy beam for an uppermost layer as a contour function in dependence on a location for an area component to be solidified of the uppermost layer (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 is a function of the geometry, the location of the current slice Zi, and the control geometrical error), the product including a set of instructions stored in a non-transitory medium (Col. 18, line 61, “workstation 54”) and when executed by a processor (Col. 18, line 43, “microprocessor”), causing the processor to: 
compute the respective workpiece depth available below the energy beam to be used for additive manufacturing for the layer to be manufactured as a contour function in dependence on the location for the area component to be solidified of a respective layer of a powder bed (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 can be written as a contour function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 can be written as a contour function of the geometry, the location of the current slice Zi, and the control geometrical error); 
receive a data set describing a geometry of a workpiece to be manufactured (Col. 1, line 19-24, “If the computer system constructs and stores all the geometric information of the boundary surfaces of the object, then it is called a solid modeling system with boundary representation.”; Col. 3, line 60, “a method of modeling an object … that depends on the knowledge of the local geometry”); 
and provide as output for said contour function (Fig. 7, Vouzelaud et al. teaches producing an output of workpiece depth Zi+1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Patent No. 5,432,704 (“Vouzelaud et al.”).
	Regarding claim 3, Sparks does not teach a method comprising calculating the workpiece depth available below the energy beam using a data set describing the geometry of the workpiece.
	Vouzelaud et al. teaches a method (Abstract, “A method of automatically operating a machine with respect to an object having a desired profile, wherein the machine's operation is controlled based on a model of the object's profile.”), comprising calculating the workpiece depth available below the energy beam using a data set describing the geometry of the workpiece  (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 is a function of the geometry, the location of the current slice Zi, and the control geometrical error).
	Sparks and Vouzelaud et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process (Col. 3, line 41-42, “three-dimensional printing systems”). It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of calculating workpiece depth in Sparks to incorporate Vouzelaud et al., Col. 9, line 43-47). 
	Regarding claim 4, Sparks does not teach a method wherein the workpiece depth available below the energy beam is only taken into consideration up to an established maximum depth.
	Vouzelaud et al. teaches a method wherein the workpiece depth available below the energy beam is only taken into consideration up to an established maximum depth (Col. 10, line 5, “maximum depth”; line 38-40, “uses operator-supplied inputs of maximum layer thickness … to generate the layers of the adaptive lamina model of the desired object to be machined.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of calculating workpiece depth in Sparks to incorporate considering it up to an established depth as taught by Vouzelaud et al., because by manually setting the maximum depth of the workpiece along with other information such as maximum layer thickness, the program can represent and machine the desired object (Vouzelaud et al., Col. 10, line 46-51).
	Regarding claim 7, Sparks does not teach a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer.	Vouzelaud et al. teaches a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer (Col. 17, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 is a function of the geometry, the location of the current slice Zi, and the control geometrical error).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of describing workpiece depth in Sparks to incorporate a contour function in dependence on the location of the solidification area as taught by Vouzelaud et al., because by calculating the workpiece depth using data of the workpiece geometry, the geometrical error that is caused by the layer thickness can be held within a predetermined tolerance (Vouzelaud et al., Col. 9, line 43-47). 
	Regarding claim 8, Sparks does not teach a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer.	Vouzelaud et al. teaches a method comprising describing the respective workpiece depth available below the energy beam for the uppermost layer as a contour function in dependence on a location for the area component to be solidified of the uppermost layer; wherein the contour function is scaled to 1; wherein the value 1 is reached where the maximum depth is reached (Col. 7, line 37-38, “the thickness ∆Zi+1 is a function F2 of the geometry, the location of the current slice Zi, and the control geometrical error”; In Fig. 7, Vouzelaud et al. teaches calculating the cumulative workpiece volume Zi+1=Zi+∆Zi+1. Since ∆Zi+1 can be written as a contour function F2 of the geometry, the location of the current slice Zi, and the control geometrical error, the cumulative workpiece volume Zi+1 can be written as a contour function of the geometry, the location of the current slice Zi, and the control geometrical error. It is inherent that the workpiece depths described in Vouzelaud are equivalent to a percentage scale, wherein the maximum depth is set to be 1; alternatively, it is well known to one of ordinary skill in the art that expressing the workpiece depth in percentage scale wherein the maximum workpiece depth is set to be 1 will help contextualize the relative differences between depth values throughout the area of the workpiece.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of describing workpiece depth in Sparks to incorporate a contour function in dependence on the location of the solidification area as taught by Vouzelaud et al., because by calculating the workpiece depth using data of the workpiece geometry, the geometrical error that is caused by the layer thickness can be held within a predetermined tolerance (Vouzelaud et al., Col. 9, line 43-47). 

Claims 5, 6, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Patent No. 5,432,704 (“Vouzelaud et al.”), as applied in claim 4 and 7, further in view of US Pub. No. 2014/0332507 (“Fockele”).
	Regarding claim 5, Sparks does not teach a method wherein the maximum depth is at least 0.5 mm and at most 2 mm.
	Fockele teaches a method (Abstract, “a method for producing a moulded body by building up layers of powdered material”) wherein the maximum depth is at least 0.5 mm and at most 2 mm ([0017], Fockele teaches the thickness of workpiece layer is in the range of 20-50 um; [0020], Fockele teaches the number of layers of the workpiece is at least 3 and preferably over 100 layers; therefore, Fockele teaches the maximum depth of the workpiece is at least 0.06 mm to over 5mm. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.).
	Sparks and Fockele are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with Fockele, [0002]). 
	Regarding claim 6, Sparks does not teach a method wherein the maximum depth corresponds to at least 10 and at most 40 layers.
	Fockele teaches a method wherein the maximum depth corresponds to at least 10 and at most 40 layers ([0020], Fockele teaches the three-dimensional surrounding regions of the irradiation points have at least 3 and preferably over 100 layers. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the workpiece depth in Sparks to incorporate a maximum number of layers as taught by Fockele, because it is a substitution of an equivalent element for another to obtain predictable results. Each of the layers are equivalent because they are being used in a 3D printing process to build the final object (Fockele, [0002]).
	Regarding claim 9, Sparks does not teach a method comprising storing a correction function wherein the correction parameters for the average power over time introduced by the energy beam per unit of area of the powder bed based at least in part on the location.
	Fockele teaches a method comprising storing a correction function wherein the correction parameters for the average power over time introduced by the energy beam per unit of area of the powder bed based at least in part on the location ([0025], line 1-6, Fockele teaches storing in a dataset parameters for controlling laser power, which are dependent on the locations/points of irradiation), is associated with the contour function ([0026], line 6-11, Fockele teaches that the sequence of irradiation points/locations is determined from geometric description of the workpiece. Since the contour function is a function of workpiece depth in dependence of solidification location, the dataset for controlling laser power is associated with the contour function).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the correction parameters in Sparks to incorporate a contour function as taught by Fockele, because storing the correction parameters in a correction function helps define the tolerance ranges for the thermal conductivity of the surrounding region of the irradiation points (Fockele, [0025]).
	Regarding claim 12, Sparks does not teach a method comprising computing the respective workpiece depth available below an energy beam for layers to be processed of the powder bed as a contour function in dependence on the location for the area component of the layer to be solidified.
	Fockele teaches a method comprising computing the respective workpiece depth available below an energy beam for layers to be processed of the powder bed as a contour function in dependence on the location for the area component of the layer to be solidified ([0005], Fockele teaches a geometry description data of workpiece includes the location of irradiation. Since the geometry description data of workpiece inherently include workpiece depth, the respective workpiece depth available below an energy beam for layers to be processed of the powder bed can be computed based on knowing the location of irradiation).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of computing the workpiece depth in Sparks to incorporate a contour function as taught by Fockele, because being able to compute the workpiece depth based on the location of the solidified area helps to produce moulded body in layers using a fine-grained, powdered raw material according to CAD data or geometry description data (Fockele, [0005]).
Regarding claim 14, Sparks does not teach a method comprising, computing the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the 
Fockele teaches a method comprising:
computing the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed ([0017], “Onto said regions geometrical structures, such as dot or vector structures, can be mapped which can be converted by variable laser power, laser scanning speed or the like during the building process by scanning with the laser beam”; Fockele teaches a method to compute variable laser power, which is equivalent to increase or reduction of the average power over time introduced by the energy beam per unit of area) using a simulation program ([0017], Fockele teaches using a theoretic model to calculate the energy parameters); 
deriving the correction parameters from the dimension ([0017], Fockele teaches using a theoretic model to calculate the energy parameters, which includes the difference between the surrounding region of a voxel, which is a reference point, versus the current irradiation point); 
and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing ([0017], Fockele teaches a theoretic model to calculate the energy parameters, in which the calculation is within a defined, three-dimensional, immediate surrounding region of the voxel or irradiation point; [0025], “it is thus possible for each volume element assigned to an irradiation point of the moulded body to be produced to store a dataset for irradiation parameters in the memory of the processing computer”; [0008], “The irradiation parameters include e.g. the laser power, laser modulation, focusing and/or the scanning speed of the laser beam.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of computing the dimension for the reduction of the laser’s average power over time in Sparks to incorporate the method as taught by Fockele, because being able to compute the Fockele, [0005]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Patent No. 5,432,704 (“Vouzelaud et al.”) and US Pub. No. 2014/0332507 (“Fockele”), as applied in claim 9, further in view of US Pub. No. 2017/0144253 (“Martinsen et al.”)
	Regarding claim 10, Sparks does not teach a method comprising determining the correction parameters of the correction function based at least in part on the average value of the correction function or the minimum value of the correction function along an exposure vector; wherein the exposure vector is a linear element of the feed of the energy beam.
	Martinsen et al. teaches a method ([0004]) comprising determining the correction parameters ([0047], “modulation change”) of the correction function based at least in part on the average value of the correction function  or the minimum value of the correction function along an exposure vector; wherein the exposure vector is a linear element of the feed of the energy beam ([0047], “The modulation period control 726 and the duty cycle control 728 can produce a modulation change based on the fluence setpoint 724 in order to decrease or vary an average power of the laser system beam 714 at the target.”).
	Sparks and Martinsen et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate correction parameters in Sparks to incorporate the method of controlling power modulation as taught by Martinsen et al., because controlling laser power modulation along the scan path and in relation to the Martinsen et al., [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Pub. No. 2018/0010221 (“Aswathanarayanaswamy et al.”).
Regarding claim 11, Sparks does not teach a method comprising accounting for, in the case of the determination of the correction parameters within a boundary zone of the contour, a distance from the boundary of the contour.
	Aswathanarayanaswamy et al. teaches a method ([0006], “a method of manufacturing a part comprising selective laser melting of a powder”) comprising accounting for, in the case of the determination of the correction parameters within a boundary zone of the contour, a distance from the boundary of the contour ([0035], “A fill contour offset 27 constitutes the distance between the boundary 21 and the fill contour 22.” Aswathanarayanaswamy et al. teaches a laser scanning path accounts for a distance between the boundary and the fill contour. Since Sparks teaches the correction parameter depends on laser power of irradiation point, which varies along the path traveled by the laser (Abstract), Aswathanarayanaswamy et al. in view of Sparks teaches considering a distance from the boundary of the contour in the case of the determination of the correction parameters within a boundary zone of the contour ).
	Sparks and Aswathanarayanaswamy et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate correction parameters in Sparks to incorporate the consideration of a distance to the edge of the surface area as taught by the reference of Aswathanarayanaswamy et al., because laser scanning Aswathanarayanaswamy et al., [0004]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0059352 (“Sparks”) in view of US Patent No. 5,432,704 (“Vouzelaud et al.”) and US Pub. No. 2014/0332507 (“Fockele”), as applied in claim 9, further in view of US Patent No. 10981322 (“Paternoster”).
	Regarding claim 13, Sparks does not teach a method comprising, determining the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed by producing a test specimen; deriving the correction parameters from the dimension; and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing.
	Paternoster teaches a method comprising determining the dimension for the reduction of the average power over time introduced by the energy beam per unit of area of the powder bed by producing a test specimen (Col. 4, line 61-64; Paternoster teaches determining the heat introduction by laser power per unit area from the parameters produced by test specimen).
	Paternoster does not teach a method comprising deriving the correction parameters from the dimension and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing.
Sparks and Paternoster are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate the reduction of the energy beam’s average power over time in Sparks to incorporate the method of producing a test specimen as taught by Paternoster, because by producing a test specimen, the heat introduction per Paternoster, Col. 6, line 61-64).
Fockele teaches a method comprising deriving the correction parameters from the dimension ([0017], Fockele teaches using a theoretic model to calculate the energy parameters, which includes the difference between the surrounding region of a voxel, which is a reference point, versus the current irradiation point) and storing the correction parameters with boundary conditions, which apply to the correction, for the manufacturing ([0017], Fockele teaches a theoretic model to calculate the energy parameters, in which the calculation is within a defined, three-dimensional, immediate surrounding region of the voxel or irradiation point).
Paternoster and Fockele are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method to calculate the reduction of the energy beam’s average power over time in Paternoster to incorporate calculating correction parameter from the reduction dimension and storing the calculated correction parameters with boundary conditions as taught by Fockele, because being able to compute the reduction of energy beam’s power per unit area and storing the data help to produce moulded body in layers using a fine-grained, powdered raw material according to CAD data or geometry description data (Fockele, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1744



/LEITH S SHAFI/Primary Examiner, Art Unit 1744